Citation Nr: 0024168	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  98-05 493A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel

REMAND

The veteran served on active duty from May 1966 to April 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
following an August 1997 rating decision which denied a claim 
for a disability rating in excess of 10 percent for a 
service-connected anxiety disorder.

The Board notes that the veteran asserts that the evaluation 
currently in effect is not adequate.  It is maintained that 
this disability is manifested by increased symptomatology 
that more nearly approximates the criteria for a higher 
evaluation.  It is also requested that the veteran be 
afforded the benefit of the doubt.

The Board finds that, given the current rating criteria, see 
38 C.F.R. § 4.130 (1999), the record is lacking.  This is so, 
in part, because the record contains varying opinions as to 
the degree of disability caused solely by the veteran's 
service-connected psychiatric disability.

When most recently examined by VA in June 1999, it was 
observed that he had been married for 28 years, had three 
adult children, was well dressed, was generally neat and 
clean, was very comfortable at the interview, and denied a 
thought disorder.  Global Assessment of Functioning (GAF) 
score was 63.  (Under DSM IV a GAF score of 65 suggests that 
psychiatric disability is manifested by some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally results in the patient functioning pretty well, and 
having some meaningful interpersonal relationships.  American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (1994). 

Despite the aforementioned VA examination, other evidence of 
record suggests more severe difficulties.  VA treatment 
records, dated from April 1995 to September 1996, not only 
show the need for bi-monthly counseling, but treatment for 
associated depression and low self esteem.  Moreover, the 
records indicate that the veteran had been on Prozac since 
May 1995.  In addition, when seen in May 1995, it was opined 
that his GAF score was 50.  Additionally, June 1994 and April 
1996 VA examinations appear to suggest that the veteran 
experiences adverse symptomatology significantly more severe 
than was reported in the most recent examination report.  
Specifically, examination at those times showed that he was 
anxious, somewhat agitated, and modestly depressed.  Mood and 
affect reportedly varied from moderate depression to somewhat 
anxious and agitated.  In addition, his insight was 
characterized as superficial and his judgment as only fair.  
Additionally, the June 1994 examiner opined that the veteran 
had a long history of suffering from an anxiety disorder with 
a "considerable amount" of contributory depression.  
Moreover, the April 1996 examiner reported that the veteran's 
recent memory was impaired.  It was also observed that the 
veteran was taking "enormous amounts" of medication, 
including Prozac for his anxiety-depression.  In addition, 
the GAF score was 52 in June 1994 and 38 in April 1996.

Furthermore, August 1996 and January 1997 letters from a 
social worker familiar with the veteran's case also indicate 
adverse symptomatology significantly more severe than was 
reported in the more recent VA examination.  Specifically, 
these letters show that the veteran's anxiety symptoms were 
persistent and included excessive anxiety and worry, 
restlessness, difficulty concentrating, and irritability.  In 
August 1996, it was also noted that the veteran's anxiety was 
being treated with Sertraline HCL and frequent counseling.  
In January 1997, it was also reported that the veteran 
claimed to be unable to sustain gainful employment because of 
his anxiety disorder; he continued to undergo frequent 
counseling, and his anxiety medication had been switched to 
Buspar.  The GAF score was 45 in August 1996 and 40 in 
January 1997.

Under DSM IV a GAF score of 51 to 60 suggests that 
psychiatric disability is manifested by "[m]oderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or schooling function (e.g., few friends, 
conflicts with peers or co-workers)."  American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental, 
Fourth Edition.  Moreover, a GAF score of 41 to 50 suggests 
that psychiatric disability is manifested by "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friend, 
unable to keep a job) [and/or] "some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work . . .)."  Id.  A GAF score of 31 to 40 
suggests that psychiatric disability is manifested by 
"[s]ome impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several area, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work . . .)."  Id.

The Board recognizes that improvement may occur in a 
veteran's psychiatric disorder.  Nevertheless, given the 
varying characterizations of the degree of disability caused 
by his service-connected disability, without explanation for 
recent improvement, if any, and because of VA's duty to 
assist which requires that the veteran be given a thorough 
and contemporaneous examination that takes into account the 
records of prior examinations and treatment, the Board 
concludes that the claim should be remanded for a clarifying 
VA examination.  See Green v. Derwinski, 1 Vet. App. 121 
(1991); Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell 
v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 
6 Vet. App. 377 (1994); Massey v. Brown, 7 Vet. App. 204 
(1994); 38 C.F.R. § 3.326 (1999).

This case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should obtain and associate with the 
record the veteran's post-September 1996 
counseling records on file with the 
Albany VA medical center.  38 C.F.R. 
§ 3.159 (1999).

2.  The RO should then schedule the 
veteran for a VA psychiatric examination 
by a panel of two psychiatrists, if 
feasible.  Psychological testing should 
be conducted.  The examiners should 
review the entire claims folder, provide 
a consensus opinion as to all symptoms 
attributable to service-connected 
psychiatric disability and, to the extent 
feasible, provide an opinion as to the 
combined effect of all manifestations of 
psychiatric disability on the veteran's 
social and industrial adaptability.  
Clinical findings should be elicited so 
that the pertinent rating criteria may be 
applied.  Additionally, a GAF score 
should be provided, and the examiners 
should explain its meaning in terms 
consistent with the rating criteria.  All 
opinions provided should be explained in 
the context of other opinions of record, 
including those provided in the June 
1994, April 1996, and June 1999 VA 
examinations, as well as in the August 
1996 and January 1997 letters from a 
social worker.

3.  The RO should then re-adjudicate the 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued that addresses 
the RO's adjudicatory action and all the 
evidence of record received since 
issuance of the last SSOC.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice, but he may submit 
additional evidence and/or argument.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purpose of this remand is to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


